I agree that the trial court should not have suppressed Evans's voluntary response to his counselor during their trip to the hospital And I agree that the *Page 565 
trial court properly suppressed Evans's written statement and his oral statement made during the group presentation
But, I write separately to emphasize that I do not concur in Part IV, in which the lead opinion sua sponte raises issues of possible statutory violations that are not even cognizable in a motion to suppress. The Supreme Court of Ohio has consistently refused to apply the exclusionary rule to evidence obtained through conduct that is violative of state law, but not violative of constitutional rights. See, e.g., State vJones (2000), 88 Ohio St.3d 430, 435, 727 N.E.2d 886, 891. The lead opinion's foray into obiter dictum simply ignores the admonition of App.R. 12(A)(1)(b), which instructs this court to "determine the appeal on its merits on the assignments of error set forth in the briefs." To that end, I fail to see how the lead opinion can accurately depict the state's sole assignment of error as "largely irrelevant," given that the state attacks the very grounds upon which the trial court's judgment was made
Finally, I refuse to join in the vitriolic tone employed by the lead opinion in its discussion of the treatment methods used at the Hillcrest School. In essence, the lead opinion portrays the school personnel as something akin to Hitler's Gestapo in that their "interrogation" tactics were of "grinding duration and inevitability" leading to Evans's "despair" and written admission. My reading of the record indicates that such portrayals by the lead opinion are not only unwarranted, but are gross exaggerations of the facts presented to the trial court